Citation Nr: 0819325	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-05 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to the payment or reimbursement of the cost of 
unauthorized medical treatment and services rendered from 
October 10, 2000 to October 13, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active duty from April 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Martinsburg, West Virginia which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is noted that the Board remanded this matter in October 
2004 and February 2007.  The October 2004 Board remand noted 
that the veteran had applied for reimbursement for 
unauthorized medical expenses he incurred at a private 
hospital for treatment and services rendered from October 10, 
2000 to October 13, 2000. The previous remand initially noted 
that it is not clear whether or not the VCAA applies to the 
veteran's claim for payment or reimbursement of unauthorized 
medical expenses, but that in light of the need to remand the 
claim for other reasons (described below), the RO should 
provide the veteran VCAA notice to insure that all due 
process is met.

The October 2004 Board remand noted that generally, the 
admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance, but that under certain 
circumstances, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities when care and 
services not previously authorized were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, and when Federal facilities are 
unavailable.

The October 2004 Board remand noted that the veteran alleged 
that in March 2000 the Baltimore, Maryland VA Medical Center 
indicated that VA did not perform the type of surgery he 
needed and that he maintained that consequently a VA facility 
was not then feasibly available to perform his necessary 
surgery.  The Board noted that the veteran's VA medical 
records from January 2000 to October 2000 were not of record 
and determined that these records must be obtained and 
considered.

The October 2004 Board remand noted the veteran's allegation 
that the surgery was the result of a medical emergency and 
his assertion that any further delay of the surgery would 
have been hazardous to his life or health.  The October 2004 
Board remand noted that the veteran submitted a September 
2001 statement from his private physician that stated that 
performance of the surgery was overdue, that failure to 
provide the surgery was a deviation from proper standards of 
care, and that the veteran suffered hypertension and sleep 
apnea due to the lack of surgery.  As the October 2004 Board 
remand noted, this statement could be interpreted as 
indicating that delay in performing the surgery would have 
been hazardous to the veteran's life or health.  As such, the 
October 2004 Board remand determined that a VA medical 
opinion should be obtained.

None of the above was complied with by on remand and as a 
result a second remand was issued by the Board in February 
2007 requesting the same development.  Unfortunately, the 
record does not demonstrate that VA provided the veteran with 
appropriate VCAA notice, obtained all available treatment 
records from VA medical centers, and arranged for a VA 
examination as instructed.  The only records provided were 
medical records dated September to November 2000 from the VA 
facility in Martinsburg.

It is also unclear whether some of the development requested 
my have been associated with the veteran's claims file as 
that file was not forwarded to the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and 
the Board is obligated to ensure compliance with the 
instructions in Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).

Therefore under Stegall the Board has no choice but to remand 
the case for a third time.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's entire claims file 
should be associated with the current 
file and reviewed to ensure that 
documentation concerning the appeal for 
medical reimbursement has not been 
misfiled.

2.  VA should review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2007), and 
any other applicable legal precedent.  
This should include informing the veteran 
of the information and evidence necessary 
to substantiate his claim, notice of 
which evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.

3.  VA should obtain copies of all of the 
veteran's VA medical records from the 
Baltimore, Maryland VA Medical Centers 
dated from January 2000 to November 2000.  
All copies obtained should be associated 
with the veteran's claims folder.

4.  When the above actions have been 
accomplished, the veteran's claims folder 
should be examined by the appropriate VA 
specialist.  The specialist should review 
the veteran's medical history and provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
surgery in October 2000 was for a medical 
emergency of such nature that delay would 
have been hazardous to the life or health 
of the veteran and whether that type of 
surgery was unavailable at the Baltimore 
VAMC.

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  Thereafter, the case 
should be returned to the Board, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran 
need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



